Nichols, Chief Justice.
Code Ann. § 95A-619 (b) does not apply to the relocation of a portion of a county road that still is in use by the public to such an extent that a substantial public purpose is served by the road. Rather, that section only applies when the county abandons all or part of a county road which, in the language of the section, "has for any reason ceased to be used by the public to the extent that no substantial public purpose is served by it.”
Accordingly, the trial court did not err in declining to issue mandamus absolute against the county commissioners to compel the reopening of a section of road that had been relocated by the commissioners without following the procedures set forth in Code Ann. § 95A-619 (b).

Judgment affirmed.


All the Justices concur.